This is a petition for certiorari seeking a review of actions taken by the Rhode Island State Board of Elections and the Providence Board of Canvassers in certifying or counting ballots cast by certain shut-in or absentee voters in the Democratic Primary which was held in the city of Providence’s Tenth Ward on March 29, 1977. The petitioner claims that those voting were not duly registered voters.
For reasons set forth in our ruling in McCormick v. Rhode Island State Board of Elections, No. 77-114-M.P., filed April 27, 1977, and for other reasons which will appear in a subsequent opinion, the petition for certiorari is denied, and the writ previously issued is quashed.